Citation Nr: 1540442	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefits on appeal.

In May 2014, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss disability and tinnitus due to his significant noise exposure during service.  His military occupational specialty (MOS) prior to discharge from service was an airport air freight specialist and he worked on the flight line in Guam.  He reported significant jet noise without the use of hearing protection, and denied any post-service occupational or recreational noise exposure.  

First, the Board finds that the audiological examination dated in October 2011 shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service. 

A review of the service treatment records shows no complaints of hearing loss or tinnitus.  The enlistment and separation audiograms show some threshold shifts in bilateral hearing acuity.

The Veteran was afforded a VA audiological examination in October 2011, during which the examiner indicated she could not provide an etiological opinion without resort to speculation.  She stated that a medical opinion is deferred to an Ear, Nose, and Throat (ENT) specialist because of the Veteran's asymmetrical sensorineural hearing loss and discrimination scores.  

The Veteran was afforded a VA ear conditions examination in November 2011, during which he reported the onset of hearing loss and tinnitus many years ago.  He could not recall the exact onset of either, but noted his tinnitus began prior to the onset of his sudden hearing losses.  In July 2010, the Veteran reported a sudden onset of right hearing loss and underwent some steroid injections with improvement.  In October 2011, he reported a one to two week decline in his left ear hearing.  Following review of the claims file, and interview and examination of the Veteran, the examiner found that the Veteran's bilateral hearing loss and tinnitus are less likely than not service related.  She noted that the Veteran's audiogram configurations were not consistent with noise exposure, but it "is possible that the noise to which he was exposed caused some early damage to the hearing system, that was exacerbated by the episodes of sudden hearing loss."  She noted, however, that without documentation, she could not state so with certainty.  She found the Veteran's tinnitus is associated with his hearing loss and noise exposure, "but because the exact etiology of his hearing loss cannot be established, the etiology of the tinnitus cannot be determined."  

During his May 2014 hearing, he reported the onset of his hearing problems and ringing in the ears 45 years prior, and began treatment around that timeframe.  He testified that he first received VA treatment for his ear problems in 1969, and then he began seeking private treatment.  He reported gradually losing his hearing with exacerbations beginning in 2010-2011 timeframe.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears.  As his service duty MOS that of an air freight specialist, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

As noted, the October 2011 VA audiologist deferred an opinion to an ENT.  Again, the November 2011 VA examiner found that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of in-service noise exposure.  However, the examiner noted that the Veteran may have had some early damage to his hearing system due to noise exposure that was later exacerbated by his sudden onset of hearing loss in each ear.  In light of this equivocal opinion provided by the November 2011 VA examiner, the Board assigns this VA examination report limited evidentiary weight.

The Veteran has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss and tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability and bilateral tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

 Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


